William A. McIntosh v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-409-CR
No. 10-01-410-CR
No. 10-01-411-CR
No. 10-01-412-CR
No. 10-01-413-CR
No. 10-01-414-CR
No. 10-01-415-CR
No. 10-01-416-CR
No. 10-01-417-CR
No. 10-01-418-CR

     WILLIAM A. McINTOSH,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court Nos. 20084CR, 20085CR, 20086CR, 20087CR
20379CR, 20380CR, 20381CR, 20382CR, 20383CR and 20384CR
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                

      The majority is both right and wrong.  Because the wrong is greater than the right, I
respectfully dissent.
      The majority has determined that we have no jurisdiction of this appeal.  That determination
is correct.  "Jurisdiction of a court must be legally invoked, and when not legally invoked, the
power of the court to act is as absent as if it did not exist."  Ex parte Caldwell, 383 S.W.2d 587,
589 (Tex. Crim. App. 1964).  When a court has no power to act, it “lacks jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for lack of jurisdiction.”  Olivo
v. State, 918 S.W.2d 519, 524 (Tex. Crim. App. 1996).  Thus, having determined we have no
jurisdiction, the only thing we can properly do is dismiss this appeal for want of jurisdiction.
      Because the majority publishes a meaningless “order” rather than dismissing this appeal for
want of jurisdiction, I respectfully dissent.

                                                                   TOM GRAY
                                                                   Justice

Dissenting opinion delivered and filed December 11, 2002
Publish

le="text-align: justify">      Justice Vance and
      Justice Gray
Petition denied
Opinion delivered and filed June 30, 1999
Publish